United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2520
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Herman Lee Ronnfeldt

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Northern District of Iowa - Eastern
                                   ____________

                           Submitted: February 10, 2022
                             Filed: February 15, 2022
                                   [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Herman Ronnfeldt appeals the sentence the district court1 imposed after he pled
guilty to a drug offense. His counsel moved to withdraw and filed a brief under

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
Anders v. California, 386 U.S. 738 (1967), challenging the district court’s decision
to depart upward based on Ronnfeldt’s criminal history and arguing the sentence is
substantively unreasonable.

       After careful review of the record, we conclude the district court did not abuse
its discretion in departing upward. See U.S.S.G. § 4A1.3(a)(1) (“If reliable
information indicates that the defendant’s criminal history category substantially
under-represents the seriousness of the defendant’s criminal history or the likelihood
that the defendant will commit other crimes, an upward departure may be
warranted.”); United States v. King, 627 F.3d 321, 323 (8th Cir. 2010) (standard of
review). We also conclude the sentence is substantively reasonable. See United
States v. Brown, 992 F.3d 665, 673 (8th Cir. 2021) (standard of review); United
States v. Jones, 639 F.3d 484, 488 (8th Cir. 2011) (noting a sentence within the
advisory United States Sentencing Guidelines Manual range, even one following a
§ 4A1.3 upward departure, enjoys presumption of reasonableness).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw and affirm.
                       ______________________________




                                         -2-